Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is (WO 2017/003342) to Thureeson et al..
Thureeson et al. discloses a tool for machining a workpiece, comprising: a holder which extends along a longitudinal axis and comprises a first internal coolant duct; a cutting insert having a main cutting edge; a first fastening element (4) which is configured to releasably fasten the cutting insert to the holder; a plate-like coolant guiding attachment (10) having a second internal coolant duct (17); and a second fastening element (12) which is configured to releasably fasten the coolant guiding attachment to the holder (figures 1A-1G): wherein, in an assembled state of the tool, the first internal coolant duct is fluidically connected to the second internal coolant duct (figures 1B, 1C) and the coolant guiding attachment covers at least a part of the cutting insert (figures 1A, 1G), and the cutting insert is separately releasable from the holder by releasing the first fastening element even when the coolant guiding attachment is fastened to the holder (figure 1G), and the coolant guiding attachment is separately releasable from the holder by releasing the second fastening element even when the cutting insert is fastened to the holder (figure 1G), wherein the second internal coolant duct (17) comprises a first coolant outlet opening and a second coolant outlet opening (19: figures 1A, 1C and 1D) at which coolant leaves the second internal coolant duct, wherein the first and the second coolant outlet opening are arranged on a front side of the coolant guiding attachment, wherein said front side of the coolant guiding attachment faces the main cutting edge (Figures 1A, 1D), wherein the first coolant outlet opening is arranged at a first distance (D1: see below) from an imaginary reference plane (P: see below) which is oriented perpendicularly to the longitudinal axis of the holder and in which a central axis of the second fastening element is located, wherein the second coolant outlet opening is arranged at a second distance (D2) from the imaginary reference plane, wherein a central axis of the first fastening element is arranged at a third distance (D3) from the imaginary reference plane, and wherein at least one point on the main cutting edge is arranged at a fourth distance (D4) from the imaginary reference plane, and wherein the following applies:  D2</= (in this case equal) D1 < D4.








[AltContent: connector][AltContent: textbox (P)]
[AltContent: textbox (D4)][AltContent: connector][AltContent: connector]
[AltContent: textbox (D3)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (D1, D2)]
[AltContent: connector]			
    PNG
    media_image1.png
    293
    396
    media_image1.png
    Greyscale



Suffice it to say, the patent to Thureeson et al. does not disclose wherein the coolant guiding attachment comprising a first opening, which is configured as a recess or through-opening and allows access to the first fastening element and whereby the first and the second coolant outlet opening which are arranged on a front side of the coolant guiding attachment being on opposite sides of the first opening, as claimed in independent claim 1. Furthermore, Thureeson et al. also does not disclose D3</= D2, as claimed in independent claim 1. Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Thureeson et al. and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        5/20/22